By
the Court:
The witness is free from any objection on the ground of interest, since a verdict for the plaintiff would not advance him a single step towards obtaining possession of the dower, which his wife claims. Whether the petition for dower be filed against the heir or a stranger, the petition must be equally full in the proof of the marriage and dying seized; and a verdict in the present case merely determines the right of possession, without concluding the parties as to the right itself. By the event of this suit therefore the witness cannot gain or lose anything.